Order entered July 30, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00199-CR

                         WILSON ALEXANDER BENITEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. F-1142524-H

                                             ORDER
          Before the Court is appellant Wilson Alexander Benitez’s July 28, 2014 pro se motion for

review of the trial and appellate records for preparation of a pro se petition for discretionary

review. In this motion, appellant states that he is proceeding pro se as an indigent litigant and

seeks a copy of the clerk’s record, reporter’s record, and all relevant police reports.


          The Court DENIES appellant Wilson Alexander Benitez’s July 28, 2014 pro se motion

for review of the trial and appellate records for preparation of a pro se petition for discretionary

review.


                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE